76 N.Y.2d 995 (1990)
In the Matter of Health Insurance Association of America et al., Respondents,
v.
James P. Corcoran, as Superintendent of Insurance, Appellant.
Court of Appeals of the State of New York.
Argued November 14, 1990.
Decided December 18, 1990.
Robert Abrams, Attorney-General (Frederic L. Lieberman, O. Peter Sherwood, Lawrence S. Kahn and Rosalie J. Hronsky of counsel), for appellant.
Edward N. Costikyan, Carroll J. Mealey and Melissa T. Rosse for respondents.
Evan Wolfson, Kim J. Landsman, Debra Freeman and Harlan M. Mandel for Lambda Legal Defense and Education Fund, Inc. and others, amici curiae.
Gregory Serio for Senator Guy J. Vellella, Chairman of the New York State Senate Committee on Insurance, amicus curiae.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the opinion by Justice Howard A. Levine at the Appellate Division (154 AD2d 61).